ROSS, J.
The appellant was indicted, tried, and convicted of murder at the May term of the Graham county superior court. A motion for a new trial was made and overruled. From the order overruling this motion, and from the judgment of conviction, this appeal is taken.
The record was filed in this court on September 12, 1912. The appellant has assigned no error, nor filed a brief. However, without any such assistance or aid, we have carefully examined the record for fundamental error, and have not been able to discover any. The motion for a new trial raises many objections to instructions given and refused. We think the court’s instructions were very favorable to the appellant,- and -that his complaint is unfounded.
The judgment of the trial court is affirmed.
FRANKLIN, C. J., and CUNNINGHAM, J., concur.